Ostrander, J.
(concurring). The statute which is supposed to give the complainant administrator the authority to institute the present suit is 3 Comp. Laws, § 9363 (4 How. Stat. [2d Ed.] § 11074). The deed which he seeks to have set aside evidences, and all parties seem agreed upon this point, a testamentary disposition of property. With some hesitation, I have reached the conclusion that because the conveyance is a deed in form, and has been recorded as such, it may be said that the case is brought within that provision of the statute reading:
“ Shall have so conveyed such estate that by law the deeds or conveyances are void as against creditors.”
Every testamentary disposition of property is subject to the rights of creditors, although, if made by a last will, no one would suppose that it, or the probate of it, is subject to be set aside, as to creditors, by a decree in chancery. The rights of beneficiaries named in the will are simply postponed, in the settlement of the estate, to the rights of creditors. But in this case the deed, as a deed, is an apparent conveyance of the decedent’s entire estate, and no sale of the premises can be made while the deed and the record thereof are in existence. For this *596reason, I think the proceeding may be treated as a proper one.
In such cases, deeds are not set aside if the administrator is furnished funds with which to pay claims and expenses. The decree appealed from provides that no sale shall be made if funds are so furnished. It was proper, therefore, that claims not admitted should be proved, so that the extent of the provision, necessary to be made to avert a sale by the administrator, might be known. The largest, and only considerable, claim proven is presented by the widow, presented as a demand for more than $1,400, and allowed at $600. It is a contention of the heirs that the provision made for the widow in the deed made by the decedent was intended to be, and in law is, a payment or satisfaction of her claim; that, having herself caused the deed to be recorded after the death of her husband, she is in the position of one accepting the testamentary provision; that the administrator may not include the amount of her demand, as allowed, in the total of the unpaid debts of the estate.
It appears that her husband’s debt to her was incurred soon after their marriage, and before the deed was executed, and was for money; that the husband had then and thereafter no other real estate than that described in the said conveyance. The general rule is:
“ If one, being indebted to another in a sum of money, does by his will give him a sum of money as great as, or greater than, the debt, without taking any notice at all of the debt, this shall nevertheless be in satisfaction of the debt, so that he shall not have both the debt and the legacy.”
See the rule and its exceptions stated, with citation of authorities, in Snell’s Principles of Equity, p. 194 et seq.j 2 Story’s Equity Jurisprudence (13th Ed.), § 1122. The rule was asserted by counsel, and to some extent applied by the court in Rubert v. Rubert, 126 Mich. 589 (85 N. W. 1118).
The question is whether the rule has any application to *597the facts in this case. There is the further question whether, independent of the rule, it can be said that the deed was made and accepted in satisfaction of the debt. See Lapham v. Lacy, 161 Mich. 176 (125 N. W. 738); McNamara v. Trust Co., 148 Mich. 346 (111 N. W. 1066); same case, 155 Mich. 585 (119 N. W. 1074). The rule has no application, because the testamentary disposition considered is not of a sum of money, not of the same nature as the debt, nor is it certain in its value. And the testimony (that of the wife concerning communications made by her to her husband, and by him to her, being excluded) does not lead to the conclusion that there was any promise to pay the debt by the interest conveyed by the deed, nor an acceptance of such interest as a payment.
I therefore concur in affirming the decree.